UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4469


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN COLON MALDONADO,      a/k/a   Edwin    Maldonado-Cruz,   a/k/a
Pablo Castro,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00123-F-2)


Submitted:   August 29, 2014                 Decided:   September 4, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A    federal     jury      convicted       Edwin       Colon   Maldonado         of

conspiracy         to    possess    with    intent       to   distribute          cocaine,      in

violation of 21 U.S.C. § 846 (2012); possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a) (2012);

possession of a firearm by an illegal alien, in violation of 18

U.S.C.    §    922(g)(5)        (2012);         and   possession        of    a    firearm      in

relation       to    a   drug   trafficking           offense,     in    violation        of    18

U.S.C. § 924(c) (2012).                The district court sentenced Maldonado

to 123 months of imprisonment, and he now appeals.                                      For the

reasons that follow, we affirm.

               On appeal, Maldonado argues that the district court

erred     in       admitting       expert       testimony       and     evidence        of     his

possession          of    images     of     “patron       saints”       as        evidence     of

connection to drug trafficking.                         Maldonado contends that the

probative value of this evidence was substantially outweighed by

its prejudicial effect.

               A district court should exclude relevant evidence when

“its     probative        value     is     ‘substantially          outweighed’          by     the

potential for undue prejudice, confusion, delay or redundancy.”

United    States         v.   Queen,      132    F.3d    991,     994    (4th      Cir.      1997)

(quoting Fed. R. Evid. 403).                     “Prejudice, as used in Rule 403,

refers    to       evidence     that      has    an     ‘undue    tendency         to   suggest

decision on an improper basis, commonly, though not necessarily,

                                                 2
an    emotional    one.’”        Id.       (citations   omitted).        We       apply    “a

highly deferential standard of review of such an issue, and a

trial    court’s       decision      to     admit    evidence     over       a    Rule    403

objection      will     not     be     overturned       except     under         the     most

extraordinary        circumstances,          where    that     discretion         has    been

plainly abused.”          United States v. Hassan, 742 F.3d 104, 132

(4th Cir. 2014) (internal quotation marks and citation omitted).

We have thoroughly reviewed the record and conclude that the

district court did not abuse its discretion in admitting the

evidence.

              Maldonado also argues that the district court erred in

excluding evidence that the lead detective in the case, who did

not    testify    at    trial,       had    been    convicted    of    obstruction         of

justice.      “We review evidentiary rulings of the district court

for abuse of discretion.”              United States v. Caro, 597 F.3d 608,

633    (4th   Cir.     2010)     (internal         quotation    marks    and       citation

omitted).         An    abuse     of       discretion    occurs       only       when    “the

[district] court acted arbitrarily or irrationally in admitting

evidence.”        United States v. Williams, 445 F.3d 724, 732 (4th

Cir. 2006) (internal quotation marks and citation omitted).                               Our

thorough review of the record and the relevant legal authorities

leads us to the conclusion that there was no abuse of discretion

in the district court’s evidentiary rulings.



                                              3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    4